Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Allowable Subject Matter
In favor of compact prosecution, Examiner called the Attorney, Natalie S. Richer, on 2/26/2021 to file the TD to resolve the obvious double patenting, the approval TD had been filed on 2/26/2021.  Further, Examiner agree with Applicant’s argument based on the amendment filed on 12/18/2020, therefore, the claims 1-4, 6-20 are allowed
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/               Primary Examiner, Art Unit 2163 
February 26, 2021